Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2019                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159038(66)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  AUTO-OWNERS INSURANCE COMPANY,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  HOME-OWNERS INSURANCE COMPANY,
  and CALEB CASANOVA,
            Plaintiffs-Appellees,
                                                                    SC: 159038
  v                                                                 COA: 339799
                                                                    Ingham CC: 16-000870-CK
  COMPASS HEALTHCARE, PLC, doing
  business as COMPASS HEALTH, and
  LANSING NEUROSURGERY,
               Defendants-Appellants.
  _______________________________________/

         On order of the Chief Justice, the motion of the Insurance Alliance of Michigan to
  participate as amicus curiae and to file a brief amicus curiae is GRANTED. The amicus
  brief submitted on August 7, 2019, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 14, 2019

                                                                               Clerk